     Case 1:15-cr-00580-RA Document 40 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America


         v.                              15 Cr 580 (RA)

Oscar Martinez,

              Defendant.



      Upon the application of Oscar Martinez, through his counsel, Grainne
E O’Neill, it is hereby ORDERED that:
      1) Mr. Martinez be released from Bureau of Prison custody on Monday
          October 26, 2020
      2) Mr. Martinez’s conditions of release are amended to require that he
          enters and completes a six (6) month residential treatment program
          at Samaritan Daytop Village.
      3) The Bureau of Prisons shall coordinate his release with Samaritan
          Daytop Village and the department of probation to ensure Mr.
          Martinez’s transportation to their facility.
      4) The Court authorizes the release of available drug treatment
          evaluation and reports, including the presentence investigation
          report, to the substance abuse treatment provider.
Dated:        New York, New York
              October 22, 2020

                                        SO ORDERED:


                                        ___________________
                                        Ronnie Abrams
                                        United States District Judge
